Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 06, 2016

The Court of Appeals hereby passes the following order:

A17A0261. JIMMY TSELIOS v. TWO JIMMY’S CONSTRUCTION, LLC.

      The trial court entered a default judgment against defendant Jimmy Tselios in
this action for breach of contract. Tselios filed a motion to set aside the default
judgment for lack of personal jurisdiction under OCGA § 9-11-60 (d) (1), which the
trial court denied. Tselios then appealed directly to this Court. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8). Tselios’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/06/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.